    Case 1:19-cv-04863-MHC Document 14 Filed 12/12/19 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

TAWANA L. CARTER,                           :
                                            :
             Plaintiff,                     :
                                            :
             v.                             : CIVIL ACTION NO.
                                            : 1:19-CV-4863-MHC-JSA
SELECT PORTFOLIO SERVICING,                 :
INC. and WELLS FARGO BANK,                  :
NATIONAL ASSOCIATION, as Trustee,           :
on behalf of the certificateholders of      :
Securitized Asset Backed Receivables LLC    :
2005-FR3,       Mortgage     Pass-Through   :
Certificates, Series 2005-FR3,1             :
                                            :
             Defendants.                    :
                                     ORDER

      The above-captioned action is before the Court on Plaintiff’s “Motion for

Extension of Time to File Response in Opposition to Defendants’ Motion to

Dismiss, Notice of Opposition to Motion to Dismiss with Prejudice” [12]

(“Motion”). Plaintiff, proceeding pro se, makes inconsistent requests. She seeks an

additional 25 days to amend her Complaint, or in the alternative, 15 additional days

to otherwise respond to Defendants’ Motion to Dismiss [10]. See Mot. [12] at 2. At

the same time, however, Plaintiff states her alternative request as seeking 25 days to


1
  Defendants state that the latter defendant has been incorrectly identified in the
pleadings. See Mot. to Dismiss [10] at 1 n.1. The Clerk is DIRECTED to update the
docket to reflect the names in this caption.
    Case 1:19-cv-04863-MHC Document 14 Filed 12/12/19 Page 2 of 2




otherwise respond to the Motion to Dismiss. See id. The Court construes the Motion

as requesting an additional 25 days to file an amended complaint or otherwise

respond to the Motion to Dismiss. Defendants have not responded to the Motion; it

is thus deemed unopposed. See LR 7.1(B), NDGa.

      Plaintiff also does not state the date from which she seeks an additional 25

days in which to amend her Complaint or otherwise respond to the Motion to

Dismiss. Plaintiff’s deadline to amend her Complaint as a matter of course was

November 29, 2019. See Fed. R. Civ. P. 6(d), 15(a)(1)(B). The Court thus construes

the Motion as seeking an extension through December 24, 2019.

      Accordingly, the Motion [12] is GRANTED as unopposed. Plaintiff shall

have through December 24, 2019 to file an amended complaint or otherwise respond

to Defendants’ Motion to Dismiss [10].

      IT IS SO ORDERED this 12th day of December, 2019.


                                     __________________________________
                                     JUSTIN S. ANAND
                                     UNITED STATES MAGISTRATE JUDGE




                                         2
